MEMORANDUM ***
The judgment is affirmed for the reasons succinctly set forth by the district court. The district court did not err in stating that Sandstrom had received the benefit of his bargain; his reinstatement was disputed, and was achieved as part of the settlement that incorporated the “Last Chance Memorandum.” We have re*348viewed Sandstrom’s remaining contentions and find them to be without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.